DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                                      PTO-892
     The references cited on the PTO-892 define the general state of the art.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
    Independent claims 1, 9 and 10, lines 2, 3 and 2; respectively, all positively recite “a second battery” and then later refer to it positively as “a usage status of a secondary battery”. Is this the same battery? If so it should be preceded by –the—or –said--. It is noted that no “first battery” has been claimed so for claim interpretation purposes any battery is regarded as a second battery. Claims 2-8 fail to correct the problems of claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim s 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over JA 2014-054083.
The JA ‘082 reference (refer, in particular, to paragraphs [0010] to [0057) discloses a battery deterioration predicting system that predicts battery deterioration based on information about discharge by mutually utilizing battery information about a plurality of batteries, wherein: a plurality of pieces of battery information are searched, and the battery information in which the discharge information (discharged electricity, discharge start voltage, and discharge start battery temperature} corresponds to each other is extracted as the first data group; the battery information in which the usage environment information (area, application, mileage, and elapsed time after shipment} is aligned among the plurality of battery information corresponding to the first data group is extracted as the second data group; the average value of the discharge electricity quantity in the second data group is calculated; along with the prediction result of deterioration of the battery information for which the deviation from the average value is determined to be greater than or equal to a predetermined value, the use environment and the discharge mode in which the deterioration is predicted are notified to a display or the like included in the electric vehicle EV; and advices are provided to users on how to prevent deterioration with respect to the users’ usage. The device lacks the exact disclosure of battery usage status with respect to representative values of the battery. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide the device of JP ‘083 with advices by displaying the deviation from the average value of discharged electricity, as well as other discharge information, and the usage environment information on the display in an electric vehicle EV in order to keep the user informed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD M CAMBY whose telephone number is (571)272-6958. The examiner can normally be reached M - F flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter D Nolan can be reached on 571 270 7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD M CAMBY/Primary Examiner, Art Unit 3661